Blackford, J.
Indictment for disinterring a corpse. The indictment charges that the defendant, on, &c., at, &c., did *329then and there remove the dead body and corpse’of one Polly White, from interment in a public burying ground, in which she had been then and there interred, without having obtained the consent therefor of the said Polly in her- life-time, nor of her near relations since her death, contrary to the form of the statute, &c.
W. Quarles, for the state.
J, Morrison, for the defendant.
This indictment, on the defendant’s motion, was quashed.
The defendant contends, that the indictment should have averred that the disinterment was without the consent of the near relations of the deceased, given before her death; but the objection is without foundation. We consider the disinterment to be indictable, if it was done without the consent of the deceased given in her life-time, or of her near relatives given subsequently to her death. Rev. Code, 1831, p. 188 (1).
The defendant further contends, that the indictment should have alleged the disinterment to be unlawful; but the term 44 unlawful” is not used in the statute, and there could be no reason for inserting it in the indictment. 1 Chitt. Crim. Law, 241.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.

 Accord. Rev, Stat, 1838, p. 213.